Citation Nr: 0912121	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and fibromyalgia as secondary to the service-
connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 
1970.  

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of an August 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The Veteran appealed the 
decision to the Board.  The Board denied the appeal in a 
decision promulgated in September 2006.  

In August 2007 the Veteran, pursuant to a Reply Brief of the 
Appellant, informed the United States Court of Appeals for 
Veterans Claims (Court) that there were errors of fact and 
law contained in the Board's September 2006 decision.  The 
Veteran sought to have the matter remanded for corrective 
action.  By means of a November 2007 Brief of the Appellee, 
VA also requested the Court to remand the matter.  In March 
2008, in a memorandum decision, the Court remanded the matter 
to the Board.  

The Veteran was informed in December 2008, by means of a 
letter from the Board, that the attorney who had been 
representing him before VA had resigned from the practice of 
law.  The Veteran was provided two forms, VA Form 21-22 
(listing service organizations) and VA Form 22a (to be used 
to be represented by an agent or attorney).  He was provided 
30 days to inform the Board if he desired to obtain 
representation.  The Veteran was also notified that, in the 
event he did not notify the Board of such, it would be 
assumed that he wished to represent himself before VA.  The 
Veteran has not responded to the Board's December 2008 
letter.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.  



REMAND

The November 2007 Brief of the Appellee indicated that "VA 
failed to provide an adequate medical examination that 
addressed whether Appellant's diagnoses of GERD and 
fibromyalgia were secondary to his service-connected 
condition of PTSD."  See page five of Brief of the Appellee.  

In the instant case, service connection for PTSD was granted 
by the Board in an April 1998 decision.  GERD was diagnosed 
in December 1999.  See private medical examination report.  
Fibromyalgia was diagnosed in October 2001.  See VA progress 
note.  In November 2001, the Veteran submitted a claim for 
service connection for GERD and fibromyalgia, claiming that 
GERD was secondary to the service-connected PTSD.

A letter dated in November 2001 from a private physician, Dr. 
Culotta, is of record.  Review of this letter shows that Dr. 
Culotta indicated that, while the Veteran was being treated 
for PTSD, he also suffered from "related illnesses that may 
exacerbate the PTSD or be exacerbated by the PTSD."  He 
added that, most likely, they all shared the ultimate cause, 
namely serving in Vietnam.  Concerning the Veteran's GERD 
disorder, the physician opined that "it is known that 
gastrointestinal diseases and mental or emotional illnesses 
have high correlation.  It is very likely that [the 
Veteran's] PTSD and his GERD are mutually re-enforcing each 
other."  He also mentioned that "PTSD can precipitate 
gastrointestinal problems such as gastritis and reflux 
disease, which in turn can cause emotional and psychological 
problems."  Dr. Culotta added that while fibromyalgia was a 
"disease of uncertain etiology," this disease "has a high 
correlation with mental or emotional stresses."  

Certain VA examinations are shown to have been ordered in May 
2002.  The examination instructions clearly noted that the 
Veteran was claiming, in pertinent part, service connection 
for fibromyalgia and GERD.  It was added that the Veteran was 
claiming that both of these claimed disorders were secondary 
to either his service-connected PTSD or were due to exposure 
to Agent Orange in service.  

The Veteran was afforded a VA esophagus and hiatal hernia 
examination in June 2002.  The report shows that the examiner 
indicated that he had reviewed the Veteran's claims file.  
Following examination of the Veteran, in part, GERD was 
diagnosed.  The examiner, as part of an addendum, commented 
that the GERD was not secondary to Agent Orange exposure.  He 
made no mention of the Veteran's service-connected PTSD, to 
include whether the GERD was secondary to the PTSD.  

The Veteran was also afforded a VA Cushing's Syndrome 
examination in June 2002.  The Veteran's claims folder was 
reviewed by the examiner.  Following examining the Veteran, 
the examiner provided a diagnosis of fibromyalgia.  An 
opinion as to a possible secondary relationship with the 
Veteran's service-connected PTSD was not provided.  

Later in June 2002, the Veteran was afforded a VA PTSD 
examination.  The examiner noted that she had reviewed the 
Veteran's claims folder.  PTSD was diagnosed; however, the 
examiner did not mention the Veteran's claimed GERD and 
fibromyalgia disorders.  She did note that an opinion as to 
whether PTSD causes or contributes to other medical diagnoses 
"is deferred to the internist."  

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2008).  Secondary service connection may also be 
granted for the degree of aggravation to a non-service-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

As such, in order to comply with the Court's March 2008 
Memorandum Decision, pursuant to this remand, the RO must 
afford the Veteran an appropriate VA examination, or 
examinations, to obtain a medical opinion as to whether the 
Veteran in fact currently has either GERD and/or fibromyalgia 
and, if so, whether either or both is proximately due to or 
aggravated by the service-connected PTSD.  

Accordingly, the issue of service connection for GERD and 
fibromyalgia as secondary to the service-connected PTSD is 
hereby REMANDED to the RO for the following action:

1.  The RO must arrange for the Veteran 
to be afforded an appropriate VA 
examination or examinations (if deemed 
necessary) to determine the etiology of 
any manifested GERD and/or fibromyalgia.  
The VA examiner(s) should review the 
relevant evidence in the claims folder, 
examine the Veteran, and render the 
following medical opinions: 

a.  Is it at least as likely as not 
(i.e., at least a 50 percent probability) 
that any diagnosed GERD is caused or 
aggravated by the service-connected PTSD?

b.  Is it at least as likely as not 
(i.e., at least a 50 percent probability) 
that any diagnosed fibromyalgia is caused 
or aggravated by the service-connected 
PTSD?

In offering any opinion, the examiner(s) 
must specifically address the above-
discussed private medical letter dated in 
November 2001, in which the physician 
essentially opined that both the 
Veteran's GERD and fibromyalgia were 
secondarily related to the service-
connected PTSD.

All indicated tests and studies should be 
accomplished.  The examination report(s) 
should contain history and clinical 
findings, and a rationale for medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report(s).

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for GERD and fibromyalgia as 
secondary to the service-connected PTSD.  
If any benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case, and 
should be afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to comply with a Memorandum Decision of the 
Court, and to accomplish additional development and 
adjudication.  No opinion is offered regarding the merits of 
the claim.  

The Veteran may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

